Citation Nr: 0739826	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to VA dental treatment.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota.

In December 2007, the undersigned Veterans Law Judge from the 
Board granted the veteran's motion to advance the case on the 
Board's docket (AOD).

In a September 2007 statement (see VA Form 21-4138), the 
veteran sought entitlement to service connection for 
variously-cited psychiatric disorders, to include post-
traumatic stress disorder (PTSD), depression, and anxiety.  
He also requested that he be awarded service connection for 
high blood pressure and for a heart disorder, as secondary to 
his claimed psychiatric disorders.  These claims have not 
been developed or certified for appeal and are not 
inextricably intertwined with the issue now before the Board.  
They are therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a dental condition due to 
combat wounds or other service trauma.

2.  Following his initial authorization for dental treatment, 
which expired, the veteran failed to apply for current dental 
treatment benefits by December 31, 1954, as required by 
Public Law No. 83-149.


CONCLUSION OF LAW

The veteran is not eligible for VA outpatient dental 
treatment.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The issue of entitlement to VA dental treatment is one in 
which the law is dispositive of the issue.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under such circumstances, 
VCAA is not applicable.  See Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002) (holding that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  
Thus, VCAA is not applicable to this issue.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.


Factual Background

On entry into service, several missing teeth, on both the 
right and left side, were noted.  No gum disease was 
observed.  The veteran received dental treatment in service.  
See March 1945 examination report.  On separation from 
service, no disorder of the gums was observed.  At this time, 
as when the veteran was examined for his service entry, teeth  
were missing from the right and left side.  

In February 1949, service connection for treatment purposes 
was granted for teeth 1, 2, 7, 8, 10, 11, 14, 16, 18, 20, 21, 
28, 29, and 31.  See Rating Sheet.  

The veteran is shown to have been afforded dental treatment 
compensated for by VA in 1946 and 1949.  Full upper 
"acrillic" dentures were obtained as part of the 1949 
treatment.  

A letter dated in February 1950 informed the veteran that he 
had been service connected or the above-mentioned teeth.  He 
was also notified that the letter did not constitute an 
"AUTHORIZATION FOR TREATMENT," and that if he was in need 
of dental treatment he needed to complete a "VA Form 10-2827 
'Application for Out-Patient Treatment' and forward to this 
office, attention;  Chief, Dental Service."  

In December 2004 the veteran submitted to VA a claim seeking 
"new dentures."  See VA Form 21-4138.  in August 205, also 
as part of a VA Form 21-4138, he sought to have his service-
connected teeth "reevaluated."  

At his September 2007 hearing conducted by the undersigned 
the veteran testified that suffering from malaria in service 
caused his need for additional dental treatment.  See pages 
four and five of hearing transcript (transcript).  He added 
that he was also having trouble with his gums.  See page 
eight of transcript.  


Laws and Regulations

VA regulations in effect in 1946, at the time of the 
veteran's discharge from service, considered Class II 
beneficiaries as "[t]hose having service-connected non-
compensable or non-pensionable dental or oral disabilities."  
38 C.F.R. § 25.6123 (1946).  Class II beneficiaries were 
entitled to any treatment indicated as necessary for the 
correction of wartime or peacetime service connected dental 
disabilities provided the veteran was discharged on 
conditions other than dishonorable on account of a disability 
incurred in the line of duty or is in receipt of pension for 
a service incurred disability 38 C.F.R. § 25.6129(b)(1) 
(1946).  Dental prosthesis when requiring replacement through 
legitimate wear or deterioration will be replaced upon 
determination as to the present necessity of replacement as 
adjunct or auxiliary relief 38 C.F.R. § 25.6135 (1946).

In December 1955, the pertinent regulation was amended to 
require that a veteran seeking Class II eligibility had to 
apply for treatment "within one year after discharge or 
release, or by December 31, 1954."  This one-year limitation 
was first imposed by a 1957 statute which became effective on 
January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).  This restricted Class II 
treatment to a one-time completion basis and required that 
the application for treatment be made within one year of 
release from service; these provisions are contained in the 
current law and regulations.  38 U.S.C.A. § 1712(b)(1)(B) and 
(C); 38 C.F.R. § 17.161.

However, in December 1955, 38 C.F.R. § 17.123(b) was amended 
to provide that a veteran seeking Class II eligibility had to 
apply for treatment "within 1 year after discharge or 
release, or by December 31, 1954."  38 C.F.R. § 17.123(b) 
(1956); 20 Fed. Reg. 9505 (1955).  At that time, the 
authority for § 17.123 was Veterans Regulation No. 7(A), 
Exec. Order No. 6233, a very general provision entitled 
"eligibility for medical care."  It authorized the VA 
Administrator (now the Secretary), "in his discretion," to 
furnish medical care to veterans, including "dental 
services."  Ibid.  Therefore, although the veteran was not 
required by statute to apply for outpatient dental treatment 
by December 1954, he was required to do so by 38 C.F.R. 
§ 17.123; see also Woodson v. Brown, 8 Vet. App. 352, 355-56 
(1995).

Therefore, in the instant case, the veteran applied for VA 
dental benefits in 2004 and 2005.  To be eligible for current 
dental treatment he was required to apply by December 31, 
1954, which he clearly did not accomplish.  Since he has 
submitted no evidence to establish that he applied for 
outpatient dental treatment by December 31, 1954, he cannot 
possibly meet the requirements of § 17.123(b) as they existed 
in 1955 or under current law.  See Woodson, supra.

Furthermore, it is not shown that the veteran is otherwise 
eligible for dental outpatient treatment.  The veteran may 
establish entitlement to indefinite VA dental treatment by 
establishing service connection for a compensable dental 
disability or service connection for a noncompensable dental 
disability due to combat wounds or service trauma.  The 
veteran is not entitled to receive VA outpatient dental 
treatment on a Class I basis because his disability is not 
compensable.  See 38 C.F.R. § 4.150.  See also Simington v. 
West, 11 Vet. App. 41, 44 (1998).

Moreover, the veteran has not established service connection 
for a noncompensable dental disability due to combat wounds 
or service trauma.  As to each noncompensable service-
connected dental condition, a determination will be made 
whether it was due to combat wounds or other service trauma.  
38 C.F.R. § 3.381(b).  The veteran's service medical records 
make no mention of treatment afforded him necessitated by in-
service combat wounds or other dental trauma.  The 
regulations are intended to cover dental trauma involving 
external, sudden-force injury, such as a combat wound to the 
teeth and jaw.

The threshold question to be answered regarding this issue is 
whether or not he has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Unfortunately for the veteran, whose service is greatly 
admired and appreciated, he has not done so.  


ORDER

The appeal is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


